Citation Nr: 1048095	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  07-24 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida



THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent 
for a lumbosacral strain.  

2.  Entitlement to a total disability rating, for compensation 
purposes, based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to February 
1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  In 
November 2006, the RO continued a 40 percent rating for the 
service-connected lumbosacral strain.  A March 2008 rating 
decision denied TDIU.  

A letter dated in January 2007 told the Veteran what was needed 
to substantiate her claim for a sciatic nerve disorder, as well 
as an explanation of what evidence was to be provided by her and 
what evidence the VA would attempt to obtain on her behalf.  The 
January 2007 letter also provided notice regarding potential 
ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In September 2007, the Veteran was asked to 
provide additional information and again notified regarding 
potential ratings and effective dates.  A March 2008 rating 
decision granted a 20 percent rating for moderate sciatica of the 
left lower extremity and another 20 percent rating for moderate 
sciatica of the right lower extremity.  The Veteran did not file 
a notice of disagreement with either rating or effective date 
assigned.  Consequently, issues pertaining to the sciatica were 
not developed for review by the Board.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The November 2006 rating decision was apparently based on a 
reviewed of VA clinical notes from November 2002 to November 
2006, as well as an examination that was done for VA in April 
2006.  On that examination, forward flexion went to 34 degrees, 
when pain began.  On the VA spine examination in February 2008, 
pain began and flexion stopped at 45 degrees.  However, in 
February 2009, the Veteran suffered a flare-up of back pain that 
resulted in her being hospitalized for 19 days.  She was had 
physical therapy and various pain management treatments.  
Nevertheless, the physical therapy discharge note showed that, 
after treatment, lumbar flexion was only 10 degrees.  Further, 
the note did not mention at what point pain started.  In as much 
as the record indicates that there may be a significant increase 
in disability since the examinations on which the original 
decisions were based, current examinations are desirable.  

The claims folder contains VA clinical notes up to February 2008 
and for November and December 2008 and February 2009.  Complete 
VA clinical notes from February 2008 should be obtained and 
associated with the file.  See VAOPGCPREC 12-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should obtain a complete copy of VA 
clinical notes from February 2008 to the 
present, and associate them with the 
claims folder.  

2.  The Veteran should be scheduled for a 
VA examination of her spine.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  Any tests or studies 
needed to respond to this remand should be 
done.  The examiner should respond to the 
following with a complete explanation:  

a.  What is the range of motion of the 
thoracolumbar spine, describing any limiting 
factors?  If the veteran experiences pain on 
motion, the physician should express an 
opinion as to the credibility of the 
complaints and specify the evidence on which 
he bases his assessment.  The doctor should 
report at what point in the range of motion 
any pain appears and how it affects motion.  

b.  Describe all functional loss affecting 
the thoracolumbar spine including more 
movement than normal (instability), any 
locking, weakened movement, fatigability and 
lack of endurance, incoordination, swelling, 
deformity, atrophy of disuse, disturbance of 
locomotion or interference with weight 
bearing.  If possible, the examiner should 
describe the functional impairment in terms 
of the degree of additional range-of-motion 
lost.  

c.  The examiner should express an opinion 
as to the impact of the service-connected 
back disorder on the Veteran's various 
activities of daily living.  

d.  The examiner should express an opinion 
as to the impact of the service-connected 
back disability on the Veteran's ability 
to obtain and retain substantially gainful 
employment.  

3.  Thereafter, the AOJ should readjudicate 
these claims in light of any evidence added 
to the record.  If any benefit sought on 
appeal remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


